Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion for an order directing plaintiff to submit to a psychological examination (see, CPLR 3121 [a]). Plaintiff has not sought damages for psychological injury or otherwise placed his mental condition in controversy (see, Zimmer v Cathedral School of St. Mary & St. Paul, 204 AD2d 538; cf., LaBossiere v Hudson, 187 AD2d 411; Starling v Warshowski, 148 AD2d 441). (Appeal from Order of Supreme Court, Oswego County, Nicholson, J. — Discovery.) Present — Denman, P. J., Green, Fallon, Doerr and Balio, JJ.